A review by certiorari of the proceedings had and the determination and order made by the Commissioner of Agriculture and Markets by which petitioner’s conditional license to sell milk was revoked and its request for an extension thereof denied. The proof sustains the finding of the Commissioner that petitioner frequently and almost constantly violated both article 21 of the Agriculture and Markets Law (the non-emergency article having to do inter alia with licensing dealers and the control by the Commissioner exercised in connection with this and other provisions of the statute) and article 21-A of the same statute (the emergency article having to do with price fixing and the like). It is not necessary to consider' whether petitioner is included in the favored class of dealers who were in business before April 10, 1933, or has lost the statutory preference by incorporating since that date. By this confirmation of the order, we do not adopt the construction of the statute in this regard advanced by the counsel for the Commissioner. One of *870the hearings was held in the city of New York. Thereafter the Commissioner adjourned to Albany. The place and time for the holding of hearings is to be fixed by the Commissioner. A petitioner may not complain unless the determination in this regard is arbitrary or capricious. In this ease the determination seems reasonable. In view of petitioner’s numerous unexplained violations, exhaustive examination or discussion of many points in its brief is unnecessary. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McHamee, Crapser, Bliss and Heffernan, JJ.